NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



MATTHEW JAMES GRANT,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-2215
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Pasco
County; Kim Campbell, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

             Affirmed.

BLACK, BADALAMENTI, and SMITH, JJ., Concur.